        Case: 3:19-cv-00161-jdp Document #: 86 Filed: 07/17/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RHH LLC d/b/a TELOS FURNITURE,

                                Plaintiff,
        v.
                                                                         ORDER
 MADISON HOTEL PROPERTY INVESTMENT, LLC,
                                                                      19-cv-161-jdp
 PURCHASING SOLUTIONS INTERNATIONAL,
 INC., and J. MICHAEL WILLIAMS,

                                Defendants.


       The court held a hearing on the motions for default judgment, Dkt. 62 and Dkt. 72,

via Zoom on July 14, 2020. Counsel for plaintiff RHH LLC, d.b.a. Telos Furniture, informed

the court that defendant Purchasing Solutions International, Inc. had filed for bankruptcy, and

that no lift-stay order had been issued. Accordingly, the case is stayed as to Purchasing

Solutions International, Inc.

       During the hearing, the court raised several additional issues. (1) The court asked Telos

to explain how service on defendant J. Michael Williams could have been made by service on

Alexa Guijosa. (2) The court asked Telos to explain how the allegations in its complaint would

support the mental state required for a civil theft claim against Williams. (3) The court asked

both Telos and Madison Hotel Property Investment, LLC (MPHI) to explain how the

settlement payment from MPHI to Telos would affect the calculation of damages, especially

exemplary damages, against Williams. (4) The court asked Telos and MPHI to clarify whether

any of their claims were brought against Williams but not Purchasing Solutions.

       The court has an additional concern that was not addressed at the hearing. MPHI’s

claims for miscellaneous costs and attorney fees are not sufficiently explained or documented.
        Case: 3:19-cv-00161-jdp Document #: 86 Filed: 07/17/20 Page 2 of 2



Guidance on requests for attorney fees is in the court’s pretrial packet. (Attachment to Dkt.

32, at 39.) The expenses described in paragraph 7.b. and 7.d. of Dkt. 74 must be more fully

detailed and documented.

       Telos and Madison Hotel Property Investment have until July 28, 2020, to submit

responses to the court’s inquiries and any other information related to their motions for default

judgment against Williams.

       Entered July 17, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
